DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on July 02, 2021. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C. 112(a) rejections set forth in the previous Office Action.
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office Action.
Applicant’s arguments regarding the 35 U.S.C. 102 rejections for claims 1, 10 and 19 set forth in the previous Office Action have been fully considered but are moot in view of the new grounds of rejection. Applicant has amended the claims in such a way that the scope of the claims has been changed. Accordingly, new art is being used to address the newly amended claim limitations. Therefore, Applicant’s arguments are rendered moot.
Applicant’s arguments regarding the 35 U.S.C. 102 rejections for claims 2 and 11 set forth in the previous Office Action have been fully considered but are not persuasive. Applicant argues that Yun does not disclose or suggest configuring an application software from being prohibited from using by the user in any working mode associated with the electronic device. Examiner respectfully disagrees. Applicant provides no substantive argument as to why Yun does not disclose the cited limitation and instead merely provides a spurious argument. Applicant merely states that Yun does not disclose or suggest configuring an application software from being prohibited from using by the user in any working mode associated with the electronic device. Examiner respectfully disagrees. Firstly, Applicant has not defined a “working mode” in any limiting way. Therefore, a working mode is being interpreted as any access mode that is not a highest access mode or full access mode. Yun discloses several working modes as outlined in the previous Office Action. Users who enter passwords to access the various working modes will never have access to applications reserved for a full-access/highest-access mode. Therefore, Yun does disclose the argued limitation and Applicant’s argument is not persuasive. Furthermore, Applicant has cited to pp. 8-9 of the specification which states – “In this embodiment, further, the process in which the configuring module 1102 configures permission for application software 210 on the electronic device 100 for each working mode also includes configuring the application software 210 that is prohibited from using by the user in any working mode. More specifically, by means of scanning all of the application software 210 installed on the electronic device 100 and displaying the scanned application software 210 via a user interface to prompt the user to select at least one application software 210 therefrom, and then configure the at least one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. Pub. No. 2014/0259152) in view of Brown et al. (U.S. Pub. No. 2012/0079586 and hereinafter referred to as Brown).
As to claim 1, Yun teaches a permission management system, comprising: 
a setting module for setting at least two unlocking passwords, wherein each unlocking password is used for unlocking an electronic device and starting a working mode (paragraphs [0010], [0011], [0030]-[0032], [0038]  and Figs. 2 and 3A-C, Yun teaches setting unlock passwords for different levels of access (i.e. working modes)); 
a configuring module for configuring a permission for an application software on the electronic device for each working mode (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C, Yun teaches assigning applications to an access level); 
an unlocking module for receiving an unlocking password input by a user, and when the unlocking password input by the user is correct, unlocking the electronic device and starting the working mode corresponding to the input unlocking password (paragraphs [0010], [0011] and [0030]-[0033], Yun teaches a user enters an unlocking password and granting the user access to the corresponding access level if the provided password matches a registered password); and a start prohibiting module (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C, Yun teaches certain applications are prohibited from being accessed based on an access level.). Yun does not specifically disclose in response to determining that the electronic device is unlocked and in the working mode and receiving a selection, from the user, of the application software that is prohibited from using by the user in the working mode, displaying a password entering interface, and in response to receiving an application unlocking password for unlocking the application software via the password entering interface, starting the application software as claimed. However, Brown does disclose
in response to determining that the electronic device is unlocked and in the working mode and receiving a selection, from the user, of the application software that is prohibited from using by the user in the working mode, displaying a password entering interface (paragraphs [0030], [0031], [0057]-[0059] and Figs. 2, 3A, and 7, Brown teaches receiving a request to launch a locked application and displaying a password prompt), and 
in response to receiving an application unlocking password for unlocking the application software via the password entering interface, starting the application software (paragraphs [0030], [0031], [0057]-[0059] and Figs. 2, 3A, and 7, Brown teaches unlocking and launching the application when the correct password is entered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun with the teachings of Brown for displaying a password entering interface in response to determining that the electronic device is unlocked and in the working mode and receiving a selection from the user of the application software that is 
Independent claims 10 and 19 recite substantially similar subject matter to claim 1 and are therefore, rejected for the same reasons as applied to claim 1 above. (Note: claim 19 recites the additional limitations of a memory, processor and software module which are taught by Yun at, for example, paragraphs [0088]-[0089]).
As to claim 2, the combination of teachings between Yun and Brown disclose the permission management system according to claim 1, wherein the configuring module configuring the permission for the application software on the electronic device for each working mode comprises: 
displaying a user interface indicating one or more application software installed on the electronic device (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C, Yun teaches displaying an interface for a user to select applications);
in response to receiving a second selection of a second application software of the one or more application software, configuring the second application software as being prohibited from using by the user in any working mode associated with the electronic device (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C, Yun teaches certain applications are prohibited from being accessed based on an access level. Note: a working mode is here being interpreted as any access level that is not a full-access or highest-access level. Thus, any application designated for the highest access mode will not be able to be accessed by a user (e.g. child of parent) at any access level (i.e. working mode). Such an interpretation is consistent with Applicant’s specification and Applicant’s remarks filed 7/2/2021); 
the permission management system further comprising the start prohibiting module for, when the electronic device is unlocked and enters a corresponding working mode, in the case that the user selects to start the application software that is prohibited from using by the user, prohibiting the start of the application software (paragraphs [0033], [0052] and [0053], Yun teaches displaying icons for which a user does not have access based on the access level and not enabling the user to execute the application.).
Claim 11 recites substantially similar subject matter to claim 2 and is therefore, rejected for the same reasons as applied to claim 2 above.
As to claim 3, the combination of teachings between Yun and Brown disclose the permission management system according to claim 2, wherein the start prohibiting module further alerts the user that access to the application software is restricted (paragraphs [0030], [0031], [0057]-[0060] and Figs. 2, 3A, and 7, Brown teaches prompting a user for a password when the user attempts to access a restricted application. The prompting of a password is considered to be an alert that the software is restricted.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
Claim 12 recites substantially similar subject matter to claim 3 and is therefore, rejected for the same reasons as applied to claim 3 above.
claim 5, the combination of teachings between Yun and Brown disclose the permission management system according to claim 2, 
further comprising an icon managing module, wherein, when the electronic device is unlocked and enters a corresponding working mode, the icon managing module hides an icon of the application software that is prohibited from using by the user in the working mode (paragraphs [0052], [0054], claim 18 and Figs. 4B, C, F, Yun teaches hiding icons that are not accessible to the user based on the access level.).
Claim 14 recites substantially similar subject matter to claim 5 and is therefore, rejected for the same reasons as applied to claim 5 above.
As to claim 6, the combination of teachings between Yun and Brown disclose the permission management system according to claim 1, wherein the configuring module configuring the permission for the application software on the electronic device for each working mode comprises configuring at least one function of an application software that is prohibited from using by the user in any working mode (paragraphs [0010], [0011], [0030]-[0032], [0038]  and Figs. 2 and 3A-C, Yun teaches certain functions of applications are prohibited from being accessed based on an access level – e.g. music player may not play certain songs based on access level); 
the permission management system further comprising a function restricting module, wherein, when the electronic device is unlocked and enters a corresponding working mode, in a case that the user selects to start the at least one function of the application software that is prohibited from using by the user, (paragraphs [0030], [0033], [0052] and [0053], Yun teaches preventing access to the function.).
Claim 15 recites substantially similar subject matter to claim 6 and is therefore, rejected for the same reasons as applied to claim 6 above.
As to claim 7, the combination of teachings between Yun and Brown disclose the permission management system according to claim 6, wherein the function restricting module further alerts the user that access to the at least one function is restricted (paragraphs [0030], [0031], [0057]-[0060] and Figs. 2, 3A, and 7, Brown teaches prompting a user for a password when the user attempts to access a restricted application. The prompting of a password is considered to be an alert that the function is restricted.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
Claim 16 recites substantially similar subject matter to claim 7 and is therefore, rejected for the same reasons as applied to claim 7 above.
As to claim 8, the combination of teachings between Yun and Brown disclose the permission management system according to claim 1, wherein the configuring module configuring the permission for the application software on the electronic device for each working mode comprises configuring an application software that is allowed to automatically start in any working mode (paragraphs [0010], [0011], [0030]-[0033], [0038], [0055] and Figs. 2 and 3A-C, Yun teaches some applications are allowed to be started in any level); 
(paragraphs [0010], [0011], [0030]-[0033], [0038], [0055], Yun teaches automatically starting an application upon entering a valid unlock password.).
Claim 17 recites substantially similar subject matter to claim 8 and is therefore, rejected for the same reasons as applied to claim 8 above.
As to claim 20, the combination of teachings between Yun and Brown disclose a non-transitory computer readable recording medium having recorded thereon a program (paragraphs [0088]-[0089], Yun teaches memory storing instructions) for performing the method according to claim 10 (see also rejection for claim 10 above.).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Brown as applied to claims 2 and 11 above, and further in view of Draluk et al. (U.S. Pub. No. 2013/0138954 and hereinafter referred to as Draluk).
As to claim 4, the combination of teachings between Yun and Brown disclose the permission management system according to claim 2. The combination of teachings between Yun and Brown does not specifically disclose wherein, when the electronic device is unlocked and enters a corresponding 
wherein, when the electronic device is unlocked and enters a corresponding working mode, the start prohibiting module determines whether the application software that is prohibited from using by the user is running in the working mode, and if so, closing the application software (paragraph [0036], Draluk teaches a user switches modes on a device and terminating processes for applications when the mode switches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Yun with the teachings of Draluk for closing the application software because this would improve security.
Claim 13 recites substantially similar subject matter to claim 4 and is therefore, rejected for the same reasons as applied to claim 4 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Brown as applied to claims 1 and 10 above, and further in view of Stantchev (U.S. Pub. No. 2016/0139905).
As to claim 9, the combination of teachings between Yun and Brown disclose the permission management system according to claim 1, wherein the configuring module configuring the permission for the application software on the (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C, Yun teaches assigning applications to an access level.). While Yun does disclose displaying a list of applications on the device for the user to select from (paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C of Yun), the combination of teachings between Yun and Brown does not specifically disclose scanning all of the application software installed on the electronic device and displaying the scanned application software via a user interface and prompting the user to select at least one application software from the scanned application software, and configuring the at least one application software selected by the user to be the application software that is allowed to be used by the user as claimed. However, Stantchev does disclose
scanning all of the application software installed on the electronic device and displaying the scanned application software via a user interface and prompting the user to select at least one application software from the scanned application software, and configuring the at least one application software selected by the user to be the application software that is allowed to be used by the user (paragraph [0013], Stantchev teaches scanning a device for obtaining a list of available/installed applications on the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Yun with the teachings of Stantchev for scanning all of the application software 
Claim 18 recites substantially similar subject matter to claim 9 and is therefore, rejected for the same reasons as applied to claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adderly et al. (U.S. Pub. No. 2016/0042190) – cited for teaching a device user assigning apps to screens with associated access passwords – paragraphs [0029], [0036] and [0041]-[0043] and Fig. 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438